EXHIBIT 10.38
CONFIDENTIAL TREATMENT REQUESTED under 17 C.F.R. § 200.80(b)(4) and 240.24b-2


Third Amendment to
Pharmaceutical Manufacturing and Supply Agreement
This is an Amendment (this “Amendment”) to the Pharmaceutical Manufacturing and
Supply Agreement dated March 5, 2014, as previously amended July 7, 2015 and
August 24, 2016 between DSM Pharmaceuticals, Inc. (“DSM”) and Omeros Corporation
(“Omeros”) (the “Master Agreement”), and is entered into as of December 05, 2016
(the “Amendment Effective Date”). All initially capitalized terms in this
Amendment shall have the same meaning as set forth in the Master Agreement
unless otherwise defined herein.
Whereas, DSM’s right and obligations under the Master Agreement were assigned to
and assumed by Patheon Manufacturing Services LLC (“Patheon”) as of May 31,
2014.
Whereas the Master Agreement provides for the manufacture of Omeros’ Product
OMS302, which has been approved by FDA as OMIDRIA® (phenylephrine and ketorolac
injection) 1%/0.3%, pursuant to which Patheon has been providing fill and finish
services for Product at Patheon’s [†] facility in [†] (“Patheon [†] Facility”)
and labeling and packaging services for such Product at Patheon’s [†] facility
in [†] (“Patheon [†] Facility”), and Patheon ceased filling and finishing
manufacturing at the Patheon [†] Facility as of December 31, 2015, which is the
end of the Initial Term of the Master Agreement (the “Initial Term Expiration
Date”).
Whereas Omeros and Patheon are working towards entry into a Master Manufacturing
Services Agreement for fill and finish manufacture of Product at the Patheon [†]
Facility, and Omeros and Patheon wish to provide for the labeling and packaging
at the Patheon [†] Facility after the Initial Term Expiration Date of Product
that has been filled and finished at the Patheon [†] Facility on or before the
Initial Term Expiration Date.
Therefore Omeros and Patheon agree that the Master Agreement shall be hereby
amended as follows:
Section 11.1 of the Master Agreement shall be revised to read as follows:
11.1 Term. Unless sooner terminated pursuant to the terms hereof or otherwise
extended by mutual written agreement of the Parties, the term of this Agreement
shall commence on the Effective Date and shall continue in force and effect
until December 31, 2017 (the “Initial Term”), provided, however, that the
Parties agree that DSM and its successors-in-interest shall have no obligation
under this Agreement after December 31, 2015 to provide manufacturing,
processing, purifying, formulating, or finishing Manufacturing services for
Product at DSM’s [†] facility located in [†] or at any other facility, but shall
be obligated until December 31, 2017 only to provide packaging, labeling,
holding, handling, storing, preparing for shipment, inspecting and quality
control and stability testing Manufacturing services at Patheon’s [†] facility
located in [†] for Product that was filled and finished prior to December 31,
2015 at DSM’s [†] facility located in [†].
All other terms of the Master Agreement shall remain unchanged and in full force
and effect.
[signature page follows]


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Amendment as of the Amendment Effective Date set forth above.


PATHEON MANUFACTURING SERVICES LLC
By: /s/ Christie James            
Name: Christie James            
Title: Director, Business Management    


OMEROS CORPORATION
By: /s/ Marcia S. Kelbon        
Name: Marcia S. Kelbon        
Title: General Counsel & Secretary    




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION